DISSENTING OPINION OF
MR. JUSTICE MACLEARY.
I cannot agree with the decision of the majority of the court in this case.
According to the principles announced in the case of The State of Nebraska v. The Nebraska Telephone Co., reported in 52 American Reports, beginning on page 404, and in other American authorities readily accessible, the mandamus prayed for herein should have been granted. In my opinion to refuse it is error. The judgment of the lower court should be reversed and judgment rendered here in favor of the plaintiff and appellant.